United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.N., Appellant
and
U.S. POSTAL SERVICE, POSTAL SERVICE
HEADQUARTERS, Washington, DC, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Richard J. Link, Esq., for the appellant
No appearance, for the Director

Docket No. 09-140
Issued: April 16, 2009

Oral Argument March 12, 2009

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On October 20, 2008 appellant filed a timely appeal of the Office of Workers’
Compensation Programs’ decision dated September 4, 2008. Pursuant to 20 C.F.R. §§ 501.2(c)
and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof in establishing that he sustained a
traumatic injury in the performance of duty on April 4, 2007.
FACTUAL HISTORY
On August 2, 2007 appellant, then a 50-year-old information systems coordinator, filed a
traumatic injury claim alleging that he developed low back pain and left foot numbness on
April 4, 2007 after lifting and replacing batteries weighing approximately 70 pounds. He
stopped work on April 5, 2007 and returned to work for one day on May 10, 2007.
On August 29, 2007 the Office advised appellant of the factual and medical evidence
needed to establish his claim and allowed him 30 days to submit such evidence.

Appellant submitted an April 19, 2007 health care provider form of Dr. Natalia
Alexandrova, a Board-certified neurologist, who noted that appellant’s chronic low back pain
worsened “recently.” Dr. Alexandrova also noted that appellant had a laminectomy at L4-5 in
November 2005. In a work restriction form of the same date, she advised that appellant could
return to work with no lifting over 10 pounds and no bending. In a July 24, 2007 report,
Dr. Michael Pistole, a Board-certified internist, noted that appellant had been incapacitated from
normal work duties since April 5, 2007 after lifting equipment at work beyond his weight
capacity on April 4, 2007. He noted that appellant had lower back issues prior to April 4, 2007,
but had been able to perform light-duty functions. In a July 25, 2007 medical information form,
Dr. Pistole diagnosed severe low back pain due to chronic and acute back injuries. On April 11,
2007 Dr. Raul Mandler, a Board-certified neurologist, issued a work restriction form stating that
appellant’s medical condition precluded him from lifting at work.
In an October 31, 2007 decision, the Office denied appellant’s claim for compensation
finding that due to factual inconsistencies the evidence did not establish how appellant was
injured. It also found the medical evidence insufficient to establish that the April 4, 2007 work
injury caused a specific medical condition.
On January 31, 2008 appellant requested reconsideration. In support of his request,
appellant submitted medical evidence from several physicians. In an undated Form CA-20,
attending physician’s report, Dr. Pistole noted that appellant lifted batteries and hurt his back.
He indicated evidence of preexisting back problems and that appellant had recently undergone
low back surgery. Dr. Pistole diagnosed chronic back pain and neuropathy due to the back
injury. He checked a box “yes” indicating that appellant’s condition was caused or aggravated
by his employment activity. Dr. Pistole indicated that appellant underwent surgery in
September 2007. In May 2 and June 13, 2007 reports, Dr. Daniel Kendall, an osteopath Boardcertified in anesthesiology, noted treating appellant’s low back symptoms with epidural steroid
injections.
On June 14, 2007 Dr. Aldo Rosemblat, a Board-certified neurosurgeon, noted appellant’s
complaint of chronic low back pain with pain radiating down both lower extremities and
numbness in the left leg and foot. He stated that appellant’s condition was work related and
started on April 4, 2007 in the course of employment. Dr. Rosemblat noted appellant’s previous
lumbar laminectomy in November 2005. He also noted that previous diagnostic tests revealed
advanced disc degeneration at L2-3, L3-4 and L4-5 as well as diffuse disc protrusion at L5 and
S1. In a June 19, 2007 diagnostic report, Dr. Joseph Backer, a Board-certified diagnostic
radiologist, diagnosed degenerative disc disease of the cervical spine with moderate spinal
stenosis at C5-6 that did not appear to compression the spinal cord.
On September 7, 2007 appellant underwent surgery for his low back. In an operative
report of that date, Dr. Bothwell Lee, a Board-certified neurosurgeon, diagnosed lumbar
degenerative disc disease, lumbar radiculopathy, lumbar disc herniation, status post lumbar
laminectomy and cervical degenerative disc disease. He noted performing a decompressive
lumbar laminectomy, recurrent, at L4, L5 and S1. The third and final page of the surgical report
is not of record. In a September 12, 2007 discharge summary report, Dr. Faisal Siddiqui, a
Board-certified orthopedic surgeon and an associate of Dr. Lee, diagnosed lumbar stenosis with
lumbar degenerative disc disease.

2

A November 1, 2007 report of the Spine Care Center indicated that appellant sustained an
injury to his back from lifting batteries at work on April 5, 2007. It noted appellant’s history of
back surgery in 2005 and on September 7, 2007. The report indicated that the September 7, 2007
surgery revealed significant scar tissue and inflammation damage consistent with the findings,
out of proportion to what one would expect, directly related to the lifting injury sustained on
April 4, 2007. It diagnosed lumbar stenosis and scarring resulting from the injury sustained from
the lifting accident, delineated in L4, L5 and S1. The report noted that appellant had a fairly
severe medical disability and could not return to regular duty given the amount of scar tissue
sustained from the injury. The report contains an illegible signature with “MD” noted below it.1
On November 9, 2007 Dr. Louis Ziegler, a chiropractor, evaluated and treated appellant
for pain after his laminectomy. He noted appellant’s claim that his symptomology began after
being involved in a work accident. Appellant also submitted several medical reports and
physical therapy notes that predate the April 4, 2007 work incident, including a November 23,
2005 operative report indicating that appellant underwent a lumbar laminectomy at L3, L4 and
L5.
On April 18, 2008 the Office advised appellant that additional evidence was needed to
establish his claim. In particular, it requested medical evidence pertaining to appellant’s
preexisting back condition and his motorcycle accident of June 2006. Appellant submitted
medical reports pertaining to treatment received for his head and right lower extremity injury
sustained in a motorcycle accident on June 9, 2006.
In a September 4, 2008 decision, the Office denied modification of its October 31, 2007
decision. It found that, while appellant established that an incident in the performance of duty
occurred on April 4, 2007, there was insufficient medical evidence to establish a diagnosis
related to his work incident.
LEGAL PRECEDENT
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether the fact of injury has been established.
First, the employee must submit sufficient evidence to establish that he or she actually
experienced the employment incident at the time, place and in the manner alleged.2 Second, the
employee must submit evidence, in the form of medical evidence, to establish that the
employment incident caused a personal injury.3
The medical evidence required to establish a causal relationship, generally, is rationalized
medical opinion evidence. Rationalized medical opinion evidence is medical evidence which
includes a physician’s rationalized opinion on the issue of whether there is a causal relationship
between the claimant’s diagnosed condition and the implicated employment factors. The
1

On appeal, appellant asserted that the report’s signature was from his treating physician, Dr. Siddiqui.

2

S.P., 59 ECAB ___ (Docket No. 07-1584, issued November 15, 2007); John J. Carlone, 41 ECAB 354 (1989).

3

John J. Carlone, supra note 2.

3

opinion of the physician must be based on a complete factual and medical background of the
claimant, must be one of reasonable medical certainty and must be supported by medical
rationale explaining the nature of the relationship between the diagnosed condition and the
specific employment factors identified by the claimant.4
ANALYSIS
The evidence supports that appellant was lifting batteries on April 4, 2007 as alleged.
However, he has not submitted sufficient medical evidence establishing that the April 4, 2007
incident caused or aggravated his diagnosed lumbar condition.
On November 1, 2007 a Spine Care Center report noted that appellant sustained a back
injury from lifting batteries at work. It diagnosed lumbar stenosis and scarring as a result of the
lifting injury. The report concluded that appellant’s surgery revealed significant scar tissue and
inflammation damage out of proportion to what one would expect and directly related to the
April 4, 2007 work incident. The report contained an illegible signature, which appellant
asserted belonged to Dr. Siddiqui. However, the report’s letterhead did not list Dr. Siddiqui’s
name or the names of any other physicians. Additionally, no other evidence of record contains
Dr. Siddiqui’s signature to authenticate the signature on the November 1, 2007 report. The
Board has held that a medical report may not be considered as probative medical evidence if
there is no indication that the person completing the report qualifies as a physician as defined in
5 U.S.C. § 8102(2), and reports lacking proper identification do not constitute probative medical
evidence.5 Furthermore, Dr. Lee’s September 7, 2007 surgical report is not relevant as it is
incomplete, consisting of only the first two pages of a three-page report, and does not otherwise
address whether appellant’s condition is employment related. Additionally, Dr. Siddiqui’s
September 12, 2007 discharge summary report6 diagnosed lumbar stenosis with lumbar
degenerative disc disease; however, it failed to state an opinion as to how appellant’s low back
condition was caused or aggravated by the April 4, 2007 incident.7
On June 14, 2007 Dr. Rosemblat noted appellant’s complaint of chronic low back pain.
He indicated that appellant’s condition was work related and began on April 4, 2007 in the
course of his employment. Dr. Rosemblat interpreted diagnostic tests finding advanced disc
degeneration and diffuse disc protrusion. He broadly opined, however, that the work incident
caused appellant’s low back condition but did not specifically explain how the April 4, 2007

4

Victor J. Woodhams, 41 ECAB 345 (1989).

5

See R.M., 59 ECAB __ (Docket No. 08-734, issued September 5, 2008) (where the Board supported the
authenticity of the evidence that contained earlier medical reports, signed by the physician and submitted on his
letterhead); see also D.D., 57 ECAB 734 (2006) (medical reports lacking proper identification cannot be considered
as probative evidence in support of a claim).
6

This report is electronically signed.

7

See K.W., 59 ECAB ___ (Docket No. 07-1669, issued December 13, 2007) (medical evidence that does not offer
any opinion regarding the cause of an employee’s condition is of limited probative value on the issue of causal
relationship).

4

incident caused or aggravated appellant’s back condition nor did he address how appellant’s
preexisting low back condition may have impacted his condition.8
Dr. Pistole’s undated Form CA-20 noted that appellant injured his back while lifting. He
diagnosed chronic back pain and neuropathy. Dr. Pistole also checked a box “yes” indicating
that appellant’s condition was caused or aggravated by an employment activity. Without
medical rationale, this opinion has little probative value and is insufficient to establish a causal
relationship.9 Additionally, on July 24, 2007 Dr. Pistole advised that appellant had been
incapacitated after lifting equipment at work. He diagnosed severe low back pain. However,
without medical reasoning explaining how the lifting at work caused or contributed to a
diagnosed medical condition, the report is of limited probative value.10
The other medical reports of record do not specifically support that the April 4, 2007
work incident caused or aggravated appellant’s low back condition. Consequently, appellant has
not submitted sufficient medical evidence to establish a causal relationship between his lumbar
condition and the April 4, 2007 work incident.
CONCLUSION
The Board finds that appellant has not met his burden of proof in establishing that he
sustained a traumatic injury on April 4, 2007 in the performance of duty.

8

See William C. Thomas, 45 ECAB 591 (1994) (medical reports consisting solely of conclusory statements
without supporting rationale are of little probative value).
9

See Lucrecia Nielsen, 42 ECAB 583 (1991); Lillian Jones, 34 ECAB 379 (1982) (an opinion on causal
relationship which consists only of a physician checking “yes” to a medical form report question on whether the
claimant’s disability was related to the history given is of little probative value).
10

See S.S., 59 ECAB ___ (Docket No. 07-579, issued January 14, 2008) (medical reports not containing rationale
on causal relation are entitled to little probative value and are generally insufficient to meet an employee’s burden of
proof).

5

ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
decisions dated September 4, 2008 and October 31, 2007 are affirmed.
Issued: April 16, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

6

